DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/26/2019 and 08/01/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8 and 15 recites the limitation "the conveyor system" in the third paragraph of claim 8 and 15.  There is insufficient antecedent basis for this limitation in the claim. 
Claims 8 and 15 recites the limitation "the sorting control device" in the fourth paragraph of claim 8 and 15.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 is able to introduce both features before describing and therefore provides antecedent basis.
Claims 9-14 and 16-20 depend from indefinite claims, and therefore are rejected for the same reasons. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10, and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0127211 A1 Jarvis et al. in view of US 2015/0073587 A1 Vleit et al.

Regarding claim 1, Jarvis teaches a system for the automated fulfillment of retail orders in a facility (Jarvis Abstract, fetching items at a fulfillment facility) comprising: 
a sorting control device communicatively coupled to the conveyor system configured (Jarvis Para. [0077] the AGV is controlled by a picking system; Para. [0132] the cart may empty the contents on a conveyor to be moved to a shipping area) to: 
(Jarvis Para. [0038] the warehouse management system is able to generate a list for the cart to pickup); 
divide the master picklist into a plurality of sub-picklists based on a location of one or more items in master picklist (Jarvis Para. [0059] a dynamic schedule may be created based on the location of items and the AGV); 
transmit a first one of the plurality of sub-picklists, a first location associated with the first one of the plurality of the sub-picklists, and a location of the AGV dock of the conveyor system (Jarvis Para. [0105-0109] the schedule controls the AGVs from a first location of an item on the list, to the next, and then to the final destination; Para. [0132] the cart may empty the contents on a conveyor to be moved to a shipping area); 
an AGV communicatively coupled to a sorting control device (Jarvis Para. [0077] the AGV is controlled by a pocking system) and configured to: 
receive the first one of the plurality of pick lists, the first location, and the location of the AGV dock from the sorting control device (Jarvis Para. [0105-0109] the schedule controls the AGVs from a first location of an item on the list, to the next, and then to the final destination); 
obtain the one or more items in the first one of the plurality of sub-picklists from the first location (Jarvis Para. [0105-0109] the schedule controls the AGVs from a first location of an item on the list, to the next, and then to the final destination); 
(Jarvis Para. [0105-0109] the schedule controls the AGVs from a first location of an item on the list, to the next, and then to the final destination; Para. [0030] the warehouse equipment may comprise conveyor systems); 
and deposit one or more items at an inlet of the conveyor system upon docking at the AGV dock (Jarvis Para. [0105-0109] the schedule controls the AGVs from a first location of an item on the list, to the next, and then to the final destination; Para. [0030] the warehouse equipment may comprise conveyor systems). 
Jarvis fails to explicitly disclose a conveyor system comprising a plurality of individually computer controlled rollers, a plurality of actuated platforms, one or more isolation wings, a scan tube, and an autonomous guided vehicle (AGV) dock; wherein the conveyor system is configured to: receive the one or more items at the inlet; scan each of the one or more items as the one or more items pass through the scan tube; determine, based on the scanning, a destination isolation wing from the one or more isolation wings for each of the one more items in the first one of the plurality of sub-picklists based on the plurality of orders; actuate a subset of the plurality of individually computer controlled rollers and a subset of the plurality of actuated platforms to transport each of the one or more items to the destination isolation wing.
Vliet is in the field of order fulfillment (Vliet Abstract, material handling in an order fulfillment center) and teaches a conveyor system comprising a plurality (Vliet Para. [0031] conveyor may be a roller system), a plurality of actuated platforms (Vliet Para. [0031] when an item is identified and on the conveyor, a mechanism may actuate to divert the product off the path, and onto a different pat or location), one or more isolation wings (Vliet Para. [0031] when an item is identified and on the conveyor, a mechanism may actuate to divert the product off the path, and onto a different pat or location), a scan tube (Vliet Para. [0030] fixed scanning), and an autonomous guided vehicle (AGV) dock (Vliet Para. [0014] configured to perform tasks meaning having structure to perform task; Para. [0017] the router module is configured to receive inventory, allowing AGV to dock and drop off inventory); 
wherein the conveyor system is configured to: 
receive the one or more items at the inlet (Vliet Para. [0017-0018] inventory item picked and sent to inlet of conveyor); 
scan each of the one or more items as the one or more items pass through the scan tube (Vliet Para. [0029] scanners throughout the materials handling facility to read the receptacles on the conveyor); 
determine, based on the scanning, a destination isolation wing from the one or more isolation wings for each of the one more items in the first one of the plurality of sub-picklists based on the plurality of orders (Vliet Para. [0031] when an item is identified and on the conveyor, a mechanism may actuate to divert the product off the path, and onto a different pat or location; Para. [0034] a processing station may obtain multiple item diverted from conveyor to ship together); 
actuate a subset of the plurality of individually computer controlled rollers and a subset of the plurality of actuated platforms to transport each of the one or more items to the destination isolation wing (Vliet Para. [0031] when an item is identified and on the conveyor, a mechanism may actuate to divert the product off the path, and onto a different pat or location; Para. [0034] a processing station may obtain multiple item diverted from conveyor to ship together).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the AGV picking system of Jarvis with the conveyor system of Vliet. The motivation for doing so would be optimize the amount of time from order to shipping by automating the entire process from picking to sorting to shipping (Vleit Para. [0019] inventory staging area, storage zones may minimize pick-to-ship time).

Regarding claim 2, modified Jarvis teaches the system of claim 1. Jarvis fails to explicitly disclose wherein the scan tube comprises a camera configured to capture and process at least one of a universal product code (UPC) bar code, a quick response (QR) code, and a set of images taken of the plurality of items. Vleit teaches wherein the scan tube comprises a camera configured to capture and process at least one of a universal product code (UPC) bar code, a quick response (QR) code, and a set of images taken of the plurality of items (Vleit Para. [0029] the scanners may read bar codes of the item and identify; Para. [0027]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Jarvis with the scan tube of Vleit. The motivation for doing so would be to accurately identify item to send to the conveyor control unit, to help isolate specific items to wings (Vleit Para. [0029]).

Regarding claim 3, modified Jarvis teaches the system of claim 2. Jarvis fails to explicitly disclose wherein the scan tube further configured to: update, responsive to the scanning, an order from the plurality of orders, with a set of images taken of the plurality of items. Vleit teaches wherein the scan tube further configured to: update, responsive to the scanning, an order from the plurality of orders, with a set of images taken of the plurality of items (Vleit Para. [0026] when an item is identified with a scanner, it may be communicated to the control system; Para. [0029] the scanned items communicate with the control station determine and record the item). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Jarvis with the updated order based on the scan as taught by Vleit. The motivation for doing so would be accurately identify items and their location to send to the conveyor control unit, to help isolate specific items to wings (Vleit Para. [0029]).

Regarding claim 5, modified Jarvis teaches the system of claim 1. Jarvis fails to explicitly disclose wherein the scan tube further configured to: update, responsive (Vleit Para. [0026] when the item is scanned and identified, the information is communicated to the control system). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Jarvis with the scan update of Vleit. The motivation for doing so would be to accurately identify items and their location to send to the conveyor control unit, to help isolate specific items to wings (Vleit Para. [0029]).

Regarding claim 6, modified Jarvis teaches the system of claim 1, wherein each of the plurality of sub-picklists correspond to items located in a common location within the facility (Jarvis Para. [0033-0034] the AGV is directed to pick up items zone by zone based on location).

Regarding claim 7, modified Jarvis teaches the system of claim 1. Jarvis fails to explicitly disclose further configured to actuate, responsive to receiving the plurality of items, the subset of the plurality of individually computer controlled rollers to singulate each of the plurality of items. Vleit teaches further configured to actuate, responsive to receiving the plurality of items, the subset of the plurality of individually computer controlled rollers to singulate each of the plurality of items (Vleit Para. [0025] individual items may be controlled on a conveyance system; Para. [0032] the conveyance mechanism is connected with a control system to receive input and commands to direct/control various operations of the conveyance mechanism). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Jarvis with the control of Vleit. The motivation for doing so would be to accurately control the location of a specific item, to create an accurate shipping order (Vleit Para. [0034] conveyance mechanism under control system, delivers individual items to processing module). 

Regarding claim 8, Jarvis teaches a method for the automated fulfillment of retail orders in a facility (Jarvis Abstract, fetching items at a fulfillment facility) comprising: 
aggregating a plurality of orders into a master picklist (Jarvis Para. [0038] the warehouse management system is able to generate a list for the cart to pickup); 
dividing the master picklist into a plurality of sub-picklists based on a location of one or more items in the master picklist (Jarvis Para. [0059] a dynamic schedule may be created based on the location of items and the AGV); 
transmitting, a first one of the plurality of sub-picklists, a first location associated with the first one of the plurality of the sub-picklists, and a location of the AGV dock of the conveyor system (Jarvis Para. [0105-0109] the schedule controls the AGVs from a first location of an item on the list, to the next, and then to the final destination; Para. [0132] the cart may empty the contents on a conveyor to be moved to a shipping area); 
receiving the first of the plurality of picklists, the first location, and the location of the AGV dock from the sorting control device (Jarvis Para. [0105-0109] the schedule controls the AGVs from a first location of an item on the list, to the next, and then to the final destination); 
obtaining the one or more items in the first one of the plurality of sub-picklists from the first location (Jarvis Para. [0105-0109] the schedule controls the AGVs from a first location of an item on the list, to the next, and then to the final destination); 
navigating with the one or more items to the AGV dock associated with the conveyor system (Jarvis Para. [0105-0109] the schedule controls the AGVs from a first location of an item on the list, to the next, and then to the final destination; Para. [0030] the warehouse equipment may comprise conveyor systems); 
depositing one or more items at an inlet of the conveyor system upon docking at the AGV dock (Jarvis Para. [0105-0109] the schedule controls the AGVs from a first location of an item on the list, to the next, and then to the final destination; Para. [0030] the warehouse equipment may comprise conveyor systems). 
Jarvis fails to explicitly disclose receiving the one or more items at the inlet of the conveyor system; scanning each of the one or more items as the one or more items pass through a scan tube on the conveyor system; determining based on 
Vliet teaches receiving the one or more items at the inlet of the conveyor system (Vliet Para. [0017-0018] inventory item picked and sent to inlet of conveyor); 
scanning each of the one or more items as the one or more items pass through a scan tube on the conveyor system (Vliet Para. [0029] scanners throughout the materials handling facility to read the receptacles on the conveyor); 
determining based on the scanning, a destination isolation wing from the one or more isolation wings for each of the one or more items in the first one of the plurality of sub-picklists based on the plurality of orders (Vliet Para. [0031] when an item is identified and on the conveyor, a mechanism may actuate to divert the product off the path, and onto a different pat or location; Para. [0034] a processing station may obtain multiple item diverted from conveyor to ship together); 
and actuating a subset of the plurality of individually computer controlled rollers and a subset of the plurality of actuated platforms on the conveyor system to transport each of the one or more items to the destination isolation wing (Vliet Para. [0031] when an item is identified and on the conveyor, a mechanism may actuate to divert the product off the path, and onto a different pat or location; Para. [0034] a processing station may obtain multiple item diverted from conveyor to ship together). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the AGV picking system of Jarvis with the conveyor system of Vliet. The motivation for doing so would be optimize the amount of time from order to shipping by automating the entire process from picking to sorting to shipping (Vleit Para. [0019] inventory staging area, storage zones may minimize pick-to-ship time).

Regarding claim 9, modified Jarvis teaches the method of claim 8. Jarvis fails to explicitly disclose wherein the scan tube comprises a camera configured to capture and process at least one of a universal product code (UPC) bar code, a quick response (QR) code, and a set of images taken of the plurality of items. Vleit teaches wherein the scan tube comprises a camera configured to capture and process at least one of a universal product code (UPC) bar code, a quick response (QR) code, and a set of images taken of the plurality of items (Vleit Para. [0029] the scanners may read bar codes of the item and identify; Para. [0027]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Jarvis with the scan tube of Vleit. The motivation for doing so would be to accurately identify item to send to the conveyor control unit, to help isolate specific items to wings (Vleit Para. [0029]).

(Vleit Para. [0026] when an item is identified with a scanner, it may be communicated to the control system; Para. [0029] the scanned items communicate with the control station determine and record the item). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Jarvis with the updated order based on the scan as taught by Vleit. The motivation for doing so would be accurately identify items and their location to send to the conveyor control unit, to help isolate specific items to wings (Vleit Para. [0029]).

Regarding claim 12, modified Jarvis teaches the method of claim 8. Jarvis fails to explicitly disclose further comprising: updating, responsive to the scanning, an order from the plurality of orders, indicating that an item from the order has been scanned at the scan tube. Vleit teaches further comprising: updating, responsive to the scanning, an order from the plurality of orders, indicating that an item from the order has been scanned at the scan tube (Vleit Para. [0026] when the item is scanned and identified, the information is communicated to the control system). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Jarvis with the scan update of (Vleit Para. [0029]).

Regarding claim 13, modified Jarvis teaches the method of claim 8, wherein each of the plurality of sub-picklists correspond to items located in a common location within the facility (Jarvis Para. [0033-0034] the AGV is directed to pick up items zone by zone based on location).

Regarding claim 14, modified Jarvis teaches the method of claim 8. Jarvis fails to explicitly disclose further comprising actuating, responsive to receiving the plurality of items, the subset of the plurality of individually computer controlled rollers to singulate each of the plurality of items. Vleit teaches further comprising actuating, responsive to receiving the plurality of items, the subset of the plurality of individually computer controlled rollers to singulate each of the plurality of items (Vleit Para. [0025] individual items may be controlled on a conveyance system; Para. [0032] the conveyance mechanism is connected with a control system to receive input and commands to direct/control various operations of the conveyance mechanism). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Jarvis with the control of Vleit. The motivation for doing so would be to accurately control the location of a specific item, to create an (Vleit Para. [0034] conveyance mechanism under control system, delivers individual items to processing module). 

Regarding claim 15, Jarvis teaches a non-transitory computer-readable medium the automated fulfillment of retail orders in a facility (Jarvis Abstract, fetching items at a fulfillment facility), having stored thereon, instructions that when executed in a computing system, cause the computing system to perform operations comprising: 
aggregating a plurality of orders into a master picklist (Jarvis Para. [0038] the warehouse management system is able to generate a list for the cart to pickup); 
dividing the master picklist into a plurality of sub-picklists based on a location of one or more items in the master picklist (Jarvis Para. [0059] a dynamic schedule may be created based on the location of items and the AGV); 
transmitting, a first one of the plurality of sub-picklists, a first location associated with the first one of the plurality of the sub-picklists, and a location of the AGV dock of the conveyor system (Jarvis Para. [0105-0109] the schedule controls the AGVs from a first location of an item on the list, to the next, and then to the final destination; Para. [0132] the cart may empty the contents on a conveyor to be moved to a shipping area); 
receiving the first of the plurality of picklists, the first location, and the location of the AGV dock from the sorting control device (Jarvis Para. [0105-0109] the schedule controls the AGVs from a first location of an item on the list, to the next, and then to the final destination); 
obtaining the one or more items in the first one of the plurality of sub-picklists from the first location (Jarvis Para. [0105-0109] the schedule controls the AGVs from a first location of an item on the list, to the next, and then to the final destination); 
navigating, with the one or more items to the AGV dock associated with the conveyor system (Jarvis Para. [0105-0109] the schedule controls the AGVs from a first location of an item on the list, to the next, and then to the final destination; Para. [0030] the warehouse equipment may comprise conveyor systems); 
depositing one or more items at an inlet of the conveyor system upon docking at the AGV dock (Jarvis Para. [0105-0109] the schedule controls the AGVs from a first location of an item on the list, to the next, and then to the final destination; Para. [0030] the warehouse equipment may comprise conveyor systems). 
Jarvis fails to explicitly disclose receiving the one or more items at the inlet of the conveyor system; scanning each of the one or more items as the one or more items pass through a scan tube; determining based on the scanning, a destination isolation wing from the one or more isolation wings for each of the one or more items in the first one of the plurality of sub-picklists based on the plurality of orders; and actuating a subset of the plurality of individually computer controlled rollers and a subset of the plurality of actuated platforms on the 
Vleit teaches receiving the one or more items at the inlet of the conveyor system (Vliet Para. [0017-0018] inventory item picked and sent to inlet of conveyor); 
scanning each of the one or more items as the one or more items pass through a scan tube (Vliet Para. [0029] scanners throughout the materials handling facility to read the receptacles on the conveyor); 
determining based on the scanning, a destination isolation wing from the one or more isolation wings for each of the one or more items in the first one of the plurality of sub-picklists based on the plurality of orders (Vliet Para. [0031] when an item is identified and on the conveyor, a mechanism may actuate to divert the product off the path, and onto a different pat or location; Para. [0034] a processing station may obtain multiple item diverted from conveyor to ship together); 
and actuating a subset of the plurality of individually computer controlled rollers and a subset of the plurality of actuated platforms on the conveyor system to transport each of the one or more items to the destination isolation wing (Vliet Para. [0031] when an item is identified and on the conveyor, a mechanism may actuate to divert the product off the path, and onto a different pat or location; Para. [0034] a processing station may obtain multiple item diverted from conveyor to ship together). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the AGV picking system of Jarvis with the conveyor system of Vliet. The motivation for (Vleit Para. [0019] inventory staging area, storage zones may minimize pick-to-ship time).

Regarding claim 16, modified Jarvis teaches the medium of claim 15. Jarvis fails to explicitly disclose wherein the scan tube comprises a camera configured to capture and process at least one of a universal product code (UPC) bar code, a quick response (QR) code, and a set of images taken of the plurality of items. Vleit teaches wherein the scan tube comprises a camera configured to capture and process at least one of a universal product code (UPC) bar code, a quick response (QR) code, and a set of images taken of the plurality of items (Vleit Para. [0029] the scanners may read bar codes of the item and identify; Para. [0027]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Jarvis with the scan tube of Vleit. The motivation for doing so would be to accurately identify item to send to the conveyor control unit, to help isolate specific items to wings (Vleit Para. [0029]).

Regarding claim 17, modified Jarvis teaches the medium of claim 16. Jarvis fails to explicitly disclose further comprising: updating, responsive to the scanning, an order from the plurality of orders, with a set of images taken of the plurality of items. Vleit teaches further comprising: updating, responsive to the scanning, an (Vleit Para. [0026] when an item is identified with a scanner, it may be communicated to the control system; Para. [0029] the scanned items communicate with the control station determine and record the item). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Jarvis with the updated order based on the scan as taught by Vleit. The motivation for doing so would be accurately identify items and their location to send to the conveyor control unit, to help isolate specific items to wings (Vleit Para. [0029]).

Regarding claim 18, modified Jarvis teaches the medium of claim 15. Jarvis fails to explicitly disclose further comprising: updating, responsive to the scanning, an order from the plurality of orders, indicating that an item from the order has been scanned at the scan tube. Vleit teaches further comprising: updating, responsive to the scanning, an order from the plurality of orders, indicating that an item from the order has been scanned at the scan tube (Vleit Para. [0026] when the item is scanned and identified, the information is communicated to the control system). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Jarvis with the scan update of Vleit. The motivation for doing so would be to accurately identify items and their location to send to the conveyor control unit, to help isolate specific items to wings (Vleit Para. [0029]).

(Jarvis Para. [0033-0034] the AGV is directed to pick up items zone by zone based on location).

Regarding claim 20, modified Jarvis teaches the medium of claim 15. Jarvis fails to explicitly disclose further comprising actuating, responsive to receiving the plurality of items, the subset of the plurality of individually computer controlled rollers to singulate each of the plurality of items. Vleit teaches further comprising actuating, responsive to receiving the plurality of items, the subset of the plurality of individually computer controlled rollers to singulate each of the plurality of items (Vleit Para. [0025] individual items may be controlled on a conveyance system; Para. [0032] the conveyance mechanism is connected with a control system to receive input and commands to direct/control various operations of the conveyance mechanism). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Jarvis with the control of Vleit. The motivation for doing so would be to accurately control the location of a specific item, to create an accurate shipping order (Vleit Para. [0034] conveyance mechanism under control system, delivers individual items to processing module). 

Claims 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0127211 A1 Jarvis et al. in view of US 2015/0073587 A1 Vleit et al. and in further view of US 2013/0048722 A1 Davis et al.

Regarding claim 4, modified Jarvis teaches the system of claim 1. Jarvis fails to explicitly disclose wherein the scan tube comprising a near field communication (NFC) tag reader. Davis is in the field of scanning items (Davis Abstract, machine identification of items) and teaches wherein the scan tube comprising a near field communication (NFC) tag reader (Davis Para. [0122] multi feature identification using camera and NFC information). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the scan tube of Jarvis with the NFC identification of Davis. The motivation for doing so would be to identify objects in any scenario or manner, depending on how the item is positioned during scanning (i.e. if a UPC code is obstructed by camera, the NFC code may be used to identify the object) (Davis Para. [0122] depending on characteristics in which items are arrayed, available sensors are used). 

Regarding claim 11, modified Jarvis teaches the method of claim 8. Jarvis fails to explicitly disclose wherein the scan tube comprises a near field communication (NFC) tag reader. Davis teaches wherein the scan tube comprises a near field communication (NFC) tag reader (Davis Para. [0122] multi feature identification using camera and NFC information). It would have been (Davis Para. [0122] depending on characteristics in which items are arrayed, available sensors are used). 

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA E SULLIVAN whose telephone number is (571)272-9501. The examiner can normally be reached M-Th; 7:30 AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN UBER can be reached on (571)270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/J.E.S./Examiner, Art Unit 3687                                                                                                                                                                                                        /DENNIS W RUHL/Primary Examiner, Art Unit 3687